DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 28, 2022, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the request for continued examination with claims amendment on January 28, 2022. Claims 1, 6, 8-9, 11, 16, 18-19, and 21-22 have been amended; claims 23-25 are new. Claims 1-25 are currently pending. This communication is considered fully responsive and sets forth below.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.


Allowable Subject Matter
6.	Claims 1-25 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Ma et al. (US 2009/0061771) in view of Dahod et al. (US 2004/0022208) are generally directed to show in an in-building wireless communications network, a weighted sum of a downlink signal from two relevant base station interfaces (BSIs) transmitted by a radio transceiver transitioning between two sectors, during a transition period, the weight of the combined downlink signal is adjusted gradually to simulate a smooth shift in the coverage of the sectors and transition the radio transceiver from a first sector to a second sector, and this allows a base station to hand over users from a first sector to a second sector while suppressing any disruption in service; providing advanced communications features in a mobile communications network having at least one mobile switching center and at least one mobile station subsystem, wherein the mobile switching center and mobile station subsystem each communicate signaling messages according to a mobile signaling protocol, an indication is received that a half-duplex mobile communications session is to be initiated between a first mobile station subsystem and a second mobile station 
However, in consideration of the claim amendments with arguments/remarks and the information disclosure statement submitted on January 28, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the controller is configured to, in response to a determination that the respective multicast zone for the first respective UE of the plurality of UEs is a suitable multicast zone for the respective simulcast zone for the first respective UE of the plurality of UE, transmit respective front haul downlink user data for the first respective UE to the radio points in the respective simulcast zone for the first respective UE of the plurality of UEs over the front haul by transmitting the respective front haul downlink user data to the respective subset of multicast groups implemented by the front haul that are included in the respective multicast zone for the first respective UE of the plurality of UEs;” and “wherein the respective simulcast zone determined for at least one respective UE of the 
Similar limitations are included in claim 11. 
Dependent claims 2-10 and 12-25 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/WEI ZHAO/
Primary Examiner
Art Unit 2473